Exhibit 10.1

Scholastic Corporation

Directors’ Deferred Compensation Plan

Amended and Restated Effective January 1, 2005

--------------------------------------------------------------------------------



TABLE OF CONTENTS

    Page      Scholastic Corporation Directors’ Deferred Compensation Plan  1   
    Article 1 Introduction  1        Article 2 Definitions  1        Article 3
Administration  4        Article 4 Eligibility and Participation  5       
Article 5 Deferral Opportunity  6        Article 6 Deferred Compensation
Accounts  8        Article 7 Beneficiary Designation  8        Article 8 Rights
of Participants  9        Article 9 Amendment and Termination  9        Article
10 Miscellaneous  10 


 

i

--------------------------------------------------------------------------------



     Scholastic Corporation
Directors’ Deferred Compensation Plan

Article 1. Introduction.

     1.1 Establishment. Scholastic Corporation, a Delaware corporation (the
“Company”) established the Scholastic Corporation 1995 Directors’ Deferred
Compensation Plan (the “Plan”) effective as of October 1, 1995 (the “Effective
Date”). The Company has amended the Plan from time to time since its adoption.
The plan was last amended and restated effective as of May 25, 1999.

     1.2 Purpose. The primary purpose of the Plan is to provide Directors of the
Company with the opportunity to voluntarily defer all or a portion of their
Compensation, subject to the terms of the Plan. By adopting the Plan, the
Company desires to enhance its ability to attract and retain Directors of
outstanding competence. All capitalized terms not defined herein shall have the
meanings set forth in Article 2 of the Plan.

     1.3 Restatement. The Company hereby amends and restates the Plan to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended effective January 1, 2005. The amended and restated Plan shall be
re-named the “Scholastic Corporation Directors’ Deferred Compensation Plan.” The
effective date of this amendment and restatement of the Plan is January 1, 2005.

     1.4 Effect of Restatement; Plan Bifurcation. Deferrals made under the Plan
on and after January 1, 2005 shall be made in accordance with, and shall be
governed by, the terms and conditions of the plan document as set forth herein.
Deferrals made under the Plan prior to January 1, 2005 and all earnings thereon
shall be governed by the terms and conditions of the Plan as in effect on
December 31, 2004. The Plan, as in effect immediately prior to January 1, 2005
shall be known and referred to as the “Grandfathered Plan.”

     1.5 Section 409A of the Code. This Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
payment or benefit hereunder is subject to Section 409A of the Code, it shall be
paid in a manner that will comply with Section 409A of the Code, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect thereto.
Notwithstanding anything herein to the contrary, any provision in this Plan that
is inconsistent with Section 409A of the Code shall be deemed to be amended to
comply with Section 409A of the Code and to the extent such provision cannot be
amended to comply therewith, such provision shall be null and void.

Article 2. Definitions

     Whenever used herein, the following terms shall have the meanings set forth
below, and, when the defined meaning is intended, the term is capitalized:

     (a) “Board” or “Board of Directors” means the Board of Directors of the
Company.

--------------------------------------------------------------------------------



  (b)      “Chairperson Fees” means fees paid by the Company to a Director, in
cash, for serving as Chairperson of a Board Committee during the relevant Plan
Year and which is exclusive of any Retainer or Meetings Fees earned during such
Plan Year.     (c)      “Change in Control” of the Company means, and shall be
deemed to have occurred upon, any of the following events:       (i)      a
“change in ownership of the Company” which means the date that any one person,
or more than one person acting as a group (as defined below), acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; provided, that, if any one person or more than one
person acting as a group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company (or to cause a “change in the effective
control” (as defined in subsection (ii) below). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this section.      
(ii)      a “change in effective control of the Company,” which means the date
that either: (A) any one person, or more than one person acting as a group (as
defined below), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 35% or more of the total voting power of the
stock of the Company; or (B) a majority of members of the Board are replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.       (iii)      a “a change in the ownership of a
substantial portion of the Company’s assets,” which means the date that any one
person, or more than one person acting as a group (as defined below), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
Notwithstanding the foregoing, a Change of Control shall not occur when there is
a transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer, as provided  

2

--------------------------------------------------------------------------------



    in this paragraph (iii). A transfer of assets by the Company is not treated
as a change in the ownership of such assets if the assets are transferred to:  
  (a)      A shareholder of the Company (immediately before the asset transfer)
in exchange for or with respect to its stock;     (b)      An entity, 50% or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company; or     (c)      A person, or more than one person
acting as a group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Company; or     (d)   
  An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in paragraph (c).  

Persons will not be considered to be acting as a group solely because they
purchase assets of the same corporation at the same time, or as a result of the
same public offering. However, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets, or similar business
transaction with the corporation. If a person, including an entity shareholder,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
to the extent of the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.

Notwithstanding the foregoing, an event shall not be considered to be a “Change
of Control for Payment Purposes” if, for purposes of Section 409A of the Code,
such event would not be considered to be a “Change in Control Event” under
Section 409A of the Code or IRS Notice 2005-1.

(d)      “Code” means the Internal Revenue Code of 1986, as amended. Reference
to any section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.   (e)      “Company” means Scholastic Corporation, a
Delaware corporation.   (f)      “Compensation” means the Retainer, Meeting Fees
and, if applicable, Chair- person Fees payable to a Participant by the Company
for services performed as a Director during a Plan Year. In no event, however,
shall amounts paid in the form of Company stock or stock options qualify as
Compensation eligible for deferral under the Plan.   (g)      “Director” means
each member of the Board of Directors of the Company who receives a Retainer and
Meeting Fees for service on the Board of Directors.  

3

--------------------------------------------------------------------------------



  (h)      “Disability” means the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that may result in death and, in any case, is expected to
continue for a period of not less than 12 months.     (i)      “Effective Date”
means the date the Plan became effective, as set forth in Section 1.1 herein.  
  (j)      “Grandfathered Plan” means the terms and provisions of the Plan in
effect immediately prior to the Restatement Effective Date.     (k)     
“Meeting Fees” means fees paid by the Company to a Director, in cash, for
attendance at Board and various Board committee meetings during the relevant
Plan Year, and which is exclusive of any Retainer or Chairperson Fees earned
during such Plan Year. For the purposes of the Plan, “Meeting Fees” shall not
include any fees paid or payable in Company stock or stock options.     (l)     
“Participant” means any Director who is actively participating in the Plan.    
(m)      “Plan” means the Scholastic Corporation Directors’ Deferred
Compensation Plan.     (n)      “Plan Administrator” means the executive(s)
appointed by the Board pursuant to Section 3.1 hereof to administer certain
provisions of the Plan as set forth herein and shall initially be the Vice
President of Human Resources of Scholastic Inc.     (o)      “Plan Year” means
the fiscal year of the Company beginning on June 1st and ending on May 31st .  
  (p)      “Restatement Effective Date” means January 1, 2005.     (q)     
“Retainer” means the annual cash retainer paid by the Company and earned by a
Director during the relevant Plan Year with respect to the Director’s service on
the Board, and which is exclusive of Meeting Fees or Chairperson Fees earned
during such Plan Year. For purposes of the Plan, “Retainer” shall not include
any retainer paid or payable in Company stock or stock options.     (r)     
“Transition Relief” means the extended time period permitted by Q&A-21 of Notice
2005-1 issued by the Internal Revenue Service in which a valid deferral election
could be made with respect to compensation to be earned in, or during a portion
of, calendar year 2005.  

Article 3. Administration

     3.1 Administration of the Plan. The Plan shall be administered by, and in
the sole and absolute discretion of, the Board. Subject to the provisions set
forth herein, the Board shall take such actions as are required or permitted to
be taken by it hereunder and shall have full and complete discretionary
authority to interpret the Plan, to determine the rights of each Director and
the eligibility of a Director to participate in the Plan, the amount of benefits
payable to a Director

4


--------------------------------------------------------------------------------



and the terms and conditions of each Director’s participation in the Plan; to
construe and interpret the Plan and any agreement or instrument entered into
under the Plan, including any unclear, uncertain or disputed terms thereof; to
establish, amend, waive or rescind rules and regulations for the Plan’s
administration; to amend (subject to the provisions of Article 9 herein) the
terms and conditions of the Plan and any agreement or instrument entered into
under the Plan and to make all other determinations which may be necessary or
advisable for the administration of the Plan. The Board may employ accountants
and counsel and other persons to assist or render advice to it, all at the
expense of the Company.

     Subject to the terms of the Plan, the Board may delegate any or all of its
authority granted under the Plan to an executive or executives of the Company.
The executive or executives to whom the Board has delegated authority to
administer the Plan shall be the Plan Administrator.

     3.2 Decisions Binding. All determinations and decisions of the Board or the
Plan Administrator, as applicable, as to any disputed question or any other
issue arising under the Plan, including questions of construction and
interpretation, shall be final, conclusive, and binding on all parties.

     3.3 Indemnification. Each person who is or shall have been a member of the
Board, each person who is or shall have been the Plan Administrator and each
executive to whom authority is or has been delegated by the Board pursuant to
the Section 3.1, shall be indemnified and held harmless by the Company against
and from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party, or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan. The Company shall, subject to the requirements and limitations
of Delaware law, pay such loss, cost, liability or expense imposed on or
incurred by such person promptly upon demand by him or her, whether or not he or
she has actually advanced such amount prior thereto.

     The Company shall also indemnify each such person who is or shall have been
a member of the Board, each such person who is or shall have been the Plan
Administrator and each executive to whom authority is or has been delegated by
the Board pursuant to Section 3.1, against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.

     The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

Article 4. Eligibility and Participation

     4.1 Eligibility. Each person who was a Director of the Company immediately
prior to the Restatement Effective Date shall be eligible to participate in the
Plan on and after the

5


--------------------------------------------------------------------------------





Restatement Effective Date. Each other person who becomes a member of the Board
of Directors on or after the Restatement Effective Date shall be eligible to
participate in the Plan.

     4.2 Inactive Participant. In the event a Participant no longer meets the
requirements for eligibility to participate in the Plan, such Participant shall
become an inactive Participant retaining all of the rights described under the
Plan, except the right to make any further deferrals hereunder. In the event a
Director shall cease to serve as a member of the Board of Directors but shall be
designated as a Director Emeritus, such Director shall become an inactive
Participant, and, as a result of such change in status, the Director shall not
be eligible to make further deferrals under the Plan but shall not be deemed to
have terminated service as a Director until such time as his or her Director
Emeritus status shall terminate.

     4.3 Participation. The Plan Administrator shall notify a Director as soon
as practicable after he or she first becomes eligible to participate in the
Plan. At such time, the Plan Administrator shall provide such Director with an
Election to Defer Form which shall be submitted by the Director as provided in
Sections 5.2 hereof. Except as otherwise provided in Section 4.4 below, a
Director, once notified of eligibility to participate in the Plan, shall be
entitled to make deferrals with respect to each subsequent Plan Year by
submitting an Election to Defer Form to the Plan Administrator in the time and
manner provided in Section 5.2.

     4.4 Partial Plan Year Participation. In the event a Director first becomes
eligible to participate in the Plan after the beginning of a Plan Year, the
Committee may, in its discretion, allow such Director to complete an Election to
Defer Form within thirty (30) days after the date the Director first becomes
eligible to participate, in which case the deferral election shall be valid and
applicable for the Plan Year then in progress. An Election to Defer Form
submitted pursuant to this Section 4.3 shall apply only to Compensation earned
subsequent to the date on which a valid Election to Defer Form is received by
the Board from the Participant.

     4.5 Special Deferral Election for 2005 Plan Year. Each Director who was a
participant in the Grandfathered Plan immediately prior to the Restatement
Effective Date shall be eligible to participate in the Plan on and after the
Restatement Effective Date provided the Director makes an election, on or before
March 15, 2005 pursuant to the Transition Relief, to defer Compensation under
the Plan with respect to the Plan Year beginning on June 1, 2005.

Article 5. Deferral Opportunity

     5.1 Amount Which May Be Deferred. A Participant may elect to defer fifty
percent (50%) or one hundred percent (100%) of his or her aggregate Compensation
in any Plan Year.

     5.2 Deferral Election. A Participant may make an election to defer
Compensation under the Plan with respect to a Plan Year provided he or she makes
such election prior to December 31 of the calendar year preceding such Plan Year
or not later than thirty (30) calendar days after the date the Director
initially became eligible to participate in the Plan, as applicable. All
deferral elections shall be irrevocable and shall be made on an Election to
Defer Form, as described herein, which shall specify, with regard to the
applicable Plan Year, the following: (i) the percentage of Compensation which
the Participant elects to defer and (ii) the deferral period, as described in
Section 5.4 below. A deferral election must be submitted to the Plan



6




--------------------------------------------------------------------------------





Administrator on a timely basis in order to be given effect. Once a Participant
has submitted an Election to Defer Form, the Participant may only revoke or
change the deferral election if he or she notifies the Plan Administrator in
writing of the revocation or change prior to December 31 of the calendar year
preceding the Plan Year for which the revocation or change is to be effective.
All amounts deferred under the Plan for a particular Plan Year shall be paid to
the Participant (or Beneficiary) in a single sum cash payment.

     5.3 Length of Deferral. Except as otherwise provided herein, all deferrals
hereunder and earnings thereon shall be maintained in deferred status until the
later of: (a) the expiration of the deferral period (which may not exceed 15
years) specified by the Director in the Election to Defer Form or (b)
termination of the Director’s service for any reason other than death or
Disability. Notwithstanding the foregoing provisions, in the event of the
termination of the Director’s service due to Disability or death, payments of
all deferred amounts plus earnings thereon shall be made to the Director (or his
or her Beneficiary) as soon as administratively feasible after the date of the
Director’s termination of service.

     5.4 Change in Deferral Period. A Participant may elect to extend the
deferral period and thereby defer payment of the deferred amount plus earnings
thereon provided that the Participant’s subsequent deferral election: (i) may
not be effective until 12 months after the date the subsequent election is made;
(ii) the subsequent election must be made at least 12 months prior to the date
the payment would otherwise be made; (iii) the payment is delayed by at least
five years from the original payment date under Section 5.4 (or any subsequent
election); and (iv) the original deferral period together with any subsequent
deferral period does not provide for the deferral of any Compensation for more
15 years after the date the Compensation would have been paid to the Director in
the absence of an deferral election under the Plan.

     5.5 Payments of Deferred Amounts. Each Participant shall receive payment of
the deferred amounts, together with earnings accrued thereon, pursuant to
Section 6.2, at the end of the applicable deferral period, as determined under
Section 5.4. Each payment for a particular Plan Year shall be made in cash, in a
single sum payment, as soon as administratively feasible after the date
specified for payment as determined under Section 5.4.

     Notwithstanding the foregoing, any unpaid deferred amounts and accumulated
earnings thereon shall be paid to the Participant in the event that, at any time
prior to full payment of such deferred amounts and earnings thereon, a Change in
Control of the Company occurs. In such event, payments of all deferred amounts
plus earnings thereon shall be made to all Participants in single sum cash
payments as administratively feasible after the effective date of the Change in
Control, as applicable.

     5.6 Unforeseeable Emergency. If a Participant suffers an unforeseen
emergency, as defined herein, the Board, in its sole discretion, may pay as soon
as administratively feasible to the Participant only that portion, if any, of
his or her account that the Board determines is necessary to satisfy the
emergency need, including any amounts necessary to pay any federal, state or
local income taxes reasonably anticipated to result from the distribution. A
Participant requesting an emergency payment shall apply for the payment in
writing in a form approved by the Plan Administrator and shall provide such
additional information as the Plan Administrator may require. For purposes of
this paragraph, “unforeseen emergency” means a severe financial

7


--------------------------------------------------------------------------------





hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as described in Section 152(a) of
the Code) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. The circumstances
constituting an unforeseeable emergency shall depend on the facts of each case,
but, in any event, shall not be made to the extent that such emergency is or may
be relieved: (a) through liquidation or compensation by insurance or otherwise,
(b) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or (c) by
cessation of deferrals under a cash-or-deferred arrangement maintained by the
Participant’s current employer.

     In addition to the requirements set forth in clauses (a), (b), and (c)
above, as a precondition to an unforeseen emergency, a Participant must have
obtained all distributions, other than hardship distributions of salary
reduction contributions under a cash-or-deferred arrangement maintained by any
employer pursuant to a plan qualified under Section 401(a) of the Code which
contains a cash-or-deferred arrangement and other than in-service withdrawals
resulting in a forfeiture, currently available under all plans maintained by any
employer.

Article 6. Deferred Compensation Accounts

     6.1 Participants’ Accounts. The Company shall establish and maintain an
individual bookkeeping account for deferrals made by each Participant, and
earnings thereon, under Article 5 herein. Each account shall be credited as of
the date the amount deferred otherwise would have become due and payable to the
Participant. The term “account” and other measures representing the value of a
Director’s deferrals under the Plan are bookkeeping entries only and shall not
constitute property of any kind or any interest in the Company or specific
assets thereof.

     6.2 Earnings on Deferred Amounts. Compensation deferred under the Plan
shall accrue interest on a quarterly basis at a rate equal to the 30-year
Treasury Bill rate of interest in effect as of the first business day of each
calendar quarter (or, if such rate is not available, interest shall accrue at a
rate determined by Scholastic to be equivalent to the investment yield of a
30-year Treasury Bill for such period). Each Participant’s deferred compensation
account shall be credited on the last day of each calendar quarter until all
deferrals have been paid, with interest computed on the average balance in the
account during such quarter. Interest earned on deferred amounts shall be paid
out to Participants at the same time and in the same manner as the underlying
deferred amounts.

     6.3 Charges Against Accounts. There shall be charged against each
Participant’s deferred compensation account any payments made to the Participant
or to his or her beneficiary.

Article 7. Beneficiary Designation

     Each Participant shall designate a beneficiary or beneficiaries who, upon
the Participant’s death, will receive the amounts that otherwise would have been
paid to the Participant under the Plan. All designations shall be signed by the
Participant, and shall be in such form as prescribed

8


--------------------------------------------------------------------------------





by the Board. Each designation shall be effective as of the date delivered to a
Company employee so designated by the Board.

     Participants may change their designations of beneficiary on such form as
prescribed by the Board. The payment of amounts deferred under the Plan shall be
in accordance with the last unrevoked written designation of beneficiary that
has been signed by the Participant and delivered by the Participant to the
designated employee prior to the Participant’s death.

     In the event that all the beneficiaries named by a Participant pursuant to
this Article 7 predecease the Participant, the deferred amounts that would have
been paid to the Participant or the Participant’s beneficiaries under the Plan
shall be paid to the Participant’s estate.

     In the event a Participant does not designate a beneficiary, or for any
reason such designation is ineffective, in whole or in part, the amounts that
otherwise would have been paid to the Participant or the Participant’s
beneficiaries under the Plan shall be paid to the Participant’s estate.

Article 8. Rights of Participants

     8.1 Contractual Obligation. The Plan shall create a contractual obligation
on the part of the Company to make payments from the Participants’ accounts when
due. Payment of account balances shall be made out of the general funds of the
Company.

     8.2 Unfunded Plan. The Plan constitutes an unfunded, unsecured promise of
the Company to make payments in the future of the amounts deferred under the
Plan and is intended to constitute a nonqualified deferred compensation plan
which is unfunded for tax purposes and for the purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Nothing
contained in the Plan and no action taken pursuant to the provisions of the Plan
shall create, or be construed to create, a trust of any kind, a fiduciary
relationship between the Company and any Director or any other person. No
special or separate fund shall be established or other segregation of assets
made to assure payment of deferred amounts hereunder. No Director or any other
person shall have any preferred claim on, or beneficial ownership interest in,
any assets of the Company prior to the time that deferred amounts are paid to
the Director as provided herein. The rights of a Director to receive benefits
from the Company shall be no greater than any general unsecured creditor of the
Company.

     8.3 Service as a Director. Neither the establishment of the Plan, nor any
action taken hereunder, shall in any way obligate (i) the Company to nominate a
Director for reelection or to continue to retain a Director; or (ii) a Director
to agree to be nominated for reelection or to continue to serve on the Board.

Article 9. Amendment and Termination

     The Company hereby reserves the right to amend, modify, or terminate the
Plan at any time by action of the Board. No such amendment or termination shall
in any material manner adversely affect any Participant’s rights to deferred
amounts or interest earned thereon, without the consent of the Participant.

9

--------------------------------------------------------------------------------





Article 10. Miscellaneous

     10.1 Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail to the Plan Administrator with a copy to
sent to the Corporate Secretary of the Company. Such notice, if mailed, shall be
addressed to the principal executive offices of the Company. Notice mailed to a
Participant shall be at such address as is given in the records of the Company.
Notices shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.

     10.2 Successors. All obligations of the Company under the Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

     10.3 Nontransferability. Participants’ rights to deferred amounts,
contributions, and investment return earned thereon under the Plan may not be
sold, transferred, assigned, or otherwise alienated or hypothecated, other than
by will or by the laws of descent and distribution. In no event shall the
Company make any payment under the Plan to any assignee or creditor of a
Participant.

     10.4 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

     10.5 Costs of the Plan. All costs of implementing and administering the
Plan shall be borne by the Company.

     10.6 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

     10.7 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule, subject to preemption by ERISA.

10


--------------------------------------------------------------------------------